In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Suffolk County (Stark, J.), dated May 20, 1992, which sustained the writ to the extent of reducing bail from an insurance company bail bond in the sum of $300,000 to such a bond in the sum of $100,000 or a $25,000 cash bail alternative.
Ordered that the judgment is reversed, on the law, without costs or disbursements, and the proceeding is dismissed.
Considering, among other things, "[t]he nature of the offense[s], probability of conviction, and severity of the sentence which may be imposed, all increasing the risk of flight or unavailability for trial” (People ex rel. Parone v Phimister, 29 NY2d 580, 581; see also, CPL 510.30) we conclude that the bail set by the court which originally arraigned the defendant on the indictment was the product of "an exercise of discretion resting upon a rational basis” (People ex rel. Parone v Phimister, supra, at 581). It follows that the habeas corpus court exceeded the narrow scope of the review powers available to it, and erred in substituting its discretion for that of the arraignment court (see, People ex rel. Lazer v Warden, 79 NY2d 839; People ex rel. Parker v Hasenauer, 62 NY2d 777, 779; see also, People ex rel. Gamble v Romano, 172 AD2d 575). Bracken, J. P., Sullivan, O’Brien and Ritter, JJ., concur.